﻿This year we have the good fortune to have as President of the General Assembly Mr. Salim, a veteran of multilateral diplomacy who, in this Organization, has tried his skills with good fortune and effectiveness in the service of various causes, but especially in the noble endeavour of decolonization. In congratulating you most sincerely on your election, Mr. President, may I pay a tribute, through you, to a country, the United Republic of Tanzania, with whose noble people we have maintained excellent relations, as well as to a continent with which we are united, not only by geographical proximity, but also by historical links, common interests and the struggle for the legitimate causes of the African peoples, with respect to whom we have affirmed a growing will for understanding and co-operation.
111.	My congratulations also go to Mr. Indalecio Lie'vano Aguirre, under whose wise and prudent guidance this Assembly was able during its last session to deal with many and very difficult questions. His presidency bore witness to the ancient culture and the modern vitality which distinguish his country, Colombia, and which do honour to all the peoples of Ibero- America.
112.	I also wish to reaffirm my admiration for the work done by our Secretary-General, Mr. Kurt Waldheim, who, in the course of this last year, has given us an example of devotion to the Organization, placing his enthusiasm and his prudence, his skill and his tenacity at the service of the United Nations and of the cause of peace.
113.	I am pleased to welcome to this Organization Saint Lucia, that most enchanting island, which captured the imagination of Spanish sailors and to whose people I wish to transmit today on behalf of my Government an expression of our will to consolidate those historical links with the most cordial relations of friendship and co-operation.
114.	The year which has elapsed since I last addressed this Assembly has not been an easy one for anybody. The international economic crisis has relaxed neither in its causes nor in its effects; on the contrary, in many countries there has been growing unemployment, rising inflation, and continued economic stagnation. New armed conflicts and hotbeds of tension have been added to those already in existence, while the technological abyss and the imbalances in development between the privileged and less-favoured peoples have done nothing but grow, and it has not been possible to reach an agreement to set in motion an effective machinery for the correction of these inequalities.
115.	But in the disturbing international panorama which surrounds us we also observe some positive events which permit us to open the door to hope. Prominent among these is the momentum given to the European Communities which, leaving behind doubts and scepticism, have taken decisive steps towards enlargement and the consolidation of their institutions. For the first time in history, parliamentary elections transcending national boundaries have been held. I cannot but see in this a most meaningful step towards the desired goal of the integration of Europe. Millions of men and women directly and immediately participated in the election of their own representatives to the European Parliament so that Europe might proceed apace in affirming its consciousness of unity and solidarity; so that, as Mr. Suarez, the President of the Government, said in Strasbourg, "Europe will not continue to be the medium of national compromises, but rather the supranational result of common efforts and deliberations."
116.	On 5 February last negotiations began for Spain's accession to the Communities. In making this choice, with the support of all the political forces of my country, the people of Spain wished with one voice to add their strength to the task of building a more complete, united, better balanced Europe, and one more open to the possibilities and problems of the Mediterranean area; a Europe more sensitive to the needs of the developing countries and, above all, to the problems of Ibero-America, an area in which Spain is prepared to make a major contribution; a Europe able to make its own response to the challenges of our time; a Europe firm in its beliefs, faithful to its destiny, and in the vanguard in the defence of democracy, human rights, justice and freedom.
117.	In the Ibero-American area, with whose countries we feel ourselves to be united by so many and such close links, there have also been positive events which I am pleased to note. We are witnessing a process of affirmation of the Ibero-American world, whose growing role in world events represents one of the Fundamental developments in the area of international relations. Spain, maintaining as it does ties of special solidarity with these countries, will continue to make its relations with Ibero-America one of the fundamental dimensions of its foreign policy, the better to serve our respective peoples. Our firm European vocation, to which I have just referred, will never be a barrier in our relations with Ibero-America. On the contrary: the two dimensions mutually enrich and complement one another.
118.	This special relationship has been strengthened with the entry of Spain, as a full member, into ECLA. This will permit us to experience the problems of the region from within and to broaden the channels of cooperation among our countries. We seek no starring role here; on the contrary, we intend to increase our efforts to contribute to the equitable, dynamic and harmonious development of Ibero-America.
119.	But co-operation with Ibero-America does not end in the economic and social fields but lies in a broader and more profound context: that of harmonizing efforts to defend a model society based on democracy and human dignity; of an understanding of life as freedom, solidarity, as a collective endeavour to satisfy the requirements of justice. In this spirit Spain signed with the countries of the Andean Pact and Costa Rica the Quito Declaration of 11 August last. In it we ex-pressed the hope that the process of providing freedom with an institutional framework would continue on the American continent,
"... being convinced that the struggle for democracy gives impetus to our own institutional life, encourages the recognition of freedom on the continent and contributes to the organization of the political form best suited to the attainment of our peoples' aspirations to social justice."
120.	My Government has not confined itself to expressing wishes and proclaiming principles but, as is proved by the example of Nicaragua, we have acted on our beliefs with absolute consistency, thus proving our will to contribute to the enormous effort of international co-operation required by that country, a co-operation which is essential so that a people first oppressed and then devastated by war may rebuild in freedom.
121.	It was with enormous hope too that we witnessed the conclusion of the treaties on the Panama Canal, which put an end to a situation for which there can be no justification today and which provide the best example of how two countries can, through peaceful and constructive negotiation, solve an old territorial dispute which had cast a shadow on their relations.
122.	In his report on the work of the Organization, the Secretary-General points out the need to persevere unswervingly in our support for the United Nations, for which there is no valid alternative. Today more than ever we need clear guidelines and sound criteria for action to do away with injustice, poverty, the violation of human rights and the threats to peace and security which persist in various areas of the planet. We must renew our confidence in the principles of the Charter and provide the Organization with effective means to see to it that they are complied with. But the ultimate responsibility falls on the States themselves, and it will not be possible to advance towards peace and detente in the multiple conflicts which concern us unless there is the political will to accept dialogue and negotiation as means for solving conflicts, thus reconciling positions in a spirit of give-and-take and compromise. To maintain rigid attitudes, expecting total victory and the humiliation of the other party will contribute to nothing more than to perpetuate tensions and confrontations and, ultimately, the suffering of peoples. History is full of examples of that kind of victory, which have served only to nourish a spirit of revenge in a tragic spiral of resentment and sterile and destructive violence.
123.	Among all the conflicts and tensions that still persist, Spain is particularly concerned with those which affect the Mediterranean, which is today the object of covetousness, threats and confrontations that jeopardize its security and stability. From this rostrum have emphasized the importance of detente and security in the Mediterranean, as well as the need for the coastal peoples to struggle in solidarity to defend their common interests and increase their reciprocal co-operation so as to lessen the existing imbalances between the northern and southern shores and strive to create a complementary security system. We must avoid the trend to internationalize the tensions and conflicts of the Mediterranean area and prevent it from being used as a testing-ground for influences and pressures at the service of political and economic interests that are foreign to the Mediterranean countries, which thus become pawns in a game over which they have no control.
124.	In the last few months it has seemed to us that there is a greater understanding among the Mediterranean countries, more consultation in the defence of common interests and a certain decrease in tension in some of the more burning conflicts. This modest progress—which we must encourage and support—is as yet not enough. The fact is that the old problems of the area remain there.
125.	Security in Europe is closely linked with security in the Mediterranean and in the Arab world. Spain, which is linked with those countries by deep historical and cultural bonds and geographical proximity, believes that the European-Arab dialogue should continue and be given greater substance, so that relations between both groups of countries may become closer, new channels of co-operation may be opened up and a positive contribution be made to detente and peace.
126.	The Middle East conflict is a grave destabilizing factor in the Mediterranean which has led to confrontation between Israelis and Arabs in four wars and continues to represent a constant threat to international peace and security, with potential risks of incalculable consequences at both the regional and world level. Spain, which has supported the resolutions granting the Palestine Liberation Organization observer status at the United Nations as the representative of the Palestinian people, reiterates its conviction that the recognition and exercise of the national rights of that people, including its right to a country, and the principles contained in Security Council resolutions 242 (1967) and 338 (1973) must constitute a basis for a just peace which will give satisfaction to all the parties concerned.
127.	We believe that it is time for the conflicting parties in a confrontation which has caused so many victims and so much suffering to realize that they cannot pursue as an objective the annihilation or humiliation of the adversary. Israel cannot keep the Arab territories it conquered in 1967 in the belief that the passage of time and the presence of the illegal settlements will create a fait accompli; because an illicit act cannot be the source of right, nor can the passage of time legitimize an unjust situation established in violation of the principle of the territorial integrity of States, which 
has been established by this Organization. On the other hand, we cannot deny Israel's right to exist, because the United Nations has recognized the right of all States in the area to live in peace within secure and recognized boundaries. When both sides give up their unattainable objectives and realize that there is no other course than that of negotiation, on the basis of respect for the principles established by this Organization, it will be possible to arrive at an authentic peace, which will make feasible coexistence and fruitful co-operation among all the peoples of the area.
128.	The peace initiatives which led to the agreements between Egypt and Israel do not yet constitute the global solution which the Middle East needs. Essential questions remain to be solved, such as those which affect the future of the Palestinian people. Although efforts have been made—which we hope will not be- proved vain—we believe it necessary to respect the principles stated by this Organization to make possible a just solution.
129.	We must enter into a clear political commitment to safeguard the independence and territorial integrity of Lebanon, support the efforts of its Government and the peace-keeping work of this Organization and prevent foreign influences from transforming that country into a pawn in the power play in the Middle East, thus threatening its survival as a free and independent State.
130.	Another hotbed of tension in the Mediterranean area is the situation in Cyprus. We were hopeful at the resumption of the intercommunal talks, which was due in large measure to the efforts of the Secretary-General, who, with perseverance and discretion, managed to overcome not a few difficulties. We regret the interruption of those talks and hope that that dialogue will be resumed and lead to a negotiated settlement that will respect the territorial integrity and political independence of Cyprus and make possible peaceful coexistence and the economic and social development of the Cypriot people.
131.	A persistent element of conflict in the Mediterranean region is the situation created by the continued British presence in Gibraltar. At the beginning of my statement I referred to the President's decisive participation in what is perhaps the most relevant aspect of United Nations tasks: its decolonizing work. It will be readily understood that I cannot pass over in silence the injustice that the perpetuation on our territory of a colonial presence represents.
132.	Spain continues to be prepared, as it always has been, to negotiate with the United Kingdom to find a formula which, while restoring the territorial integrity of Spain, will make it possible to put an end to this dispute on the basis of respect for the principles and guidelines contained in the relevant resolutions adopted by the United Nations. We shall go to these negotiations with an open mind, with a desire to find solutions to all the problems and accommodation for the legitimate interests of the Gibraltarians, being confident of the possibilities of a dialogue between two European democracies having so many common interests. It is not possible to continue to turn one's back on the need to solve by friendly negotiations this anachronism which disturbs our relations.
133.	The Government of Spain continues to pay special attention to the situation in the Maghreb, where in the recent weeks events have occurred which affect the situation in the area.
134.	Our position regarding the Western Sahara is clear. Spain, which put a final end to its responsibilities as an administering Power in February 1976, deems it essential that a just and satisfactory solution for all the parties be found on the basis of the principles and resolutions of the United Nations and of the (OAU), and on the basis of respect for the right of the Saharan people to self-determination.
135.	We are aware of the importance of maintaining and developing the momentum of peace which began last year. Accordingly, we have sought to co-operate in the work of the OAU Ad Hoc Committee of Heads of State on Western Sahara by contacts with its member countries. In this context, we received the visit of the Administrative Secretary-General of the OAU. At the same time, we have spared no effort in respect of all the parties to contribute to the establishment of an atmosphere of dialogue and conciliation which will make it possible to pave the way toward a solution,
136.	We saw as a hopeful sign the approval by the Assembly of Heads of State and Government of the OAU at Monrovia of the recommendations of the Ad Hoc Committee which, as we see it, open up a course which, when developed in co-operation with the United Nations and all of the parties, could serve to bring us forward towards a final settlement.
137.	Nevertheless, the latest events in the area cast a pall on the scene and increase the risks of extending the conflict surrounding the Territory.
138.	It is our earnest hope that a just, political and lasting solution of this problem will pave the way for peace, stability and understanding among all the peoples of a region bordering on Spain, with whom we wish to maintain and develop our relations of friendship and close co-operation, consistent with the historical ties and profound affinities which unite us.
139.	The Government of Spain is making a major effort to plan and implement a policy of greater closeness with the countries of sub-Saharan Africa. Both bilaterally and at the level of international organizations, our action with African peoples is based on the following guidelines: first, and above all, resolute support for the United Nations in the struggle against colonialism, apartheid, and racial discrimination; secondly, strict observance of the principle of non-intervention at a time when we are witnesses to a growing participation of forces outside the continent in affairs which only Africans are competent to settle; and, finally, a policy of technical assistance and of economic, financial and cultural co-operation which, seeking mutual benefits, will always respect the uniqueness and the personality of countries which need methods and techniques for the development of their peoples and to reaffirm and safeguard their values, their traditions and their own identity.
140.	These are the principles which have guided our co-operation with Equatorial Guinea, today reborn for the African community and for the international community. The Government of Spain, so sensitive to the 
problems and concerns of the people of Guinea, has thus wished to bear witness as to how we view cooperation in the world today: on a footing of equality, with no interference in internal affairs, far from any shadow of neo-colonialism, and with solidarity, taking on the sacrifices which co-operation demands.
141.	My Government, which has been supporting the need for a peaceful transition which will guarantee the complete independence of Zimbabwe on the basis of majority rule, and with the agreement of all parties concerned, viewed with hope the results of the Commonwealth Meeting at Lusaka, at which a will for negotiation was made manifest, thus giving proof of an imaginative effort. We trust that the initiative of the United Kingdom Government to convene a constitutional conference will open up a positive course for a final solution of the problem on the basis of United Nations principles and resolutions, to a solution which will ensure respect for democracy and guarantee the defence of the rights and interests of the various parties involved.
142.	Spain considers that the active presence of the United Nations and the application of the provisions of this Organization through an international administration are needed to find the solution required for the problem of Namibia. Guided by these considerations, we voted in favour of resolution 33/206, which the General Assembly approved on 31 May last, because we believe that the illegal occupation of the Territory by South Africa must come to an end and because we support the right of the people of Namibia to self- determination, to freedom, and to independence within a united Namibia.
143.	We are concerned at the situation in South Africa and the persistence of a policy of apartheid and of territorial segregation, which gravely injures human rights and is a challenge to the international community, while it is equally a source of grave tensions which affect peace and security in the area, thwarting reconciliation and a peaceful change which will make possible an orderly coexistence among all the South African communities.
144.	To the conflicts and tensions in the Mediterranean and in southern Africa has been added the alarming situation in South-East Asia, and particularly in Kampuchea, which is so important for peace and stability in the entire area. My Government considers that these situations gravely affect the fundamental rights of every human being and of peoples, and that a solution must be found on the basis of the principles of territorial integrity, sovereignty, political independence and non-intervention, which it is our duty to respect.
145.	A great Spanish philosopher once said that war is not an instinct but an invention. Nor is peace a fact, but an achievement, the result of action by peoples and Governments which, in the final analysis, create or destroy it. Hence, to build peace requires a renewed and permanent effort to establish the conditions of justice, development and freedom which will make it possible. There can be no more noble aim for the collective task of a people than to contribute its hopeful effort to the cause of peace.
146.	Domestically and internationally, my Government maintains its genuine and resolute will for peace, convinced of the possibilities of dialogue and negotiation as means of solving conflicts and tensions. For us, true peace, which must be one and indivisible and therefore the work of all, can be achieved only when the conditions which will make it just and lasting are established. These conditions include a reaffirmation of the process of detente to bring relations among all peoples closer on the basis of respect for the principles of the Charter of the United Nations and of the Final Act of Helsinki;  a general and complete disarmament which will enable us to build a less insecure world, liberated from the economic, social and political servility created by an unchecked arms race; a greater and more perfect system of international social justice which will make possible a better distribution of resources and eliminate the existing inequalities between the world of affluence and the world of poverty; and an effective defence and protection of fundamental human rights, which is the final objective and ultimate foundation of any just, free and democratic order, without the universal respect for and effective safeguard of which peace would be devoid of content.
147.	The Government of Spain has articulated its foreign policy in terms of the basic concept of international peace and security. We are opposed to threats, to the use of force and to all forms of violence in international relations and we shall spare no effort to settle by peaceful means the conflicts which do persist in the world and to reduce tensions which cast shadows over the international scene.
148.	Spain participated actively in the Conference on Security and Co-operation in Europe, the Final Act of which we signed at Helsinki, and the provisions and principles of that document, having been fully accepted by my Government, inspire our actions. It is now our responsibility to prepare for the next session of the Conference, which is to be held in Madrid in the autumn of next year.
149.	Being aware of the importance of the Madrid session, my Government is working actively to make adequate preparations for it. It is true that there are divergent views on the order of priority of items, on how they are to be dealt with and sometimes on their very content. But there are also broad areas of agreement, which we must consolidate and expand. Detente is in a process of continual advancement. It calls for our continued action and solidarity to strengthen international security, reaffirm confidence, dispel suspicion and promote better mutual understanding and closer relations among peoples, superseding past confrontations and advancing along the path of dialogue, co-operation and respect for human rights. It is therefore very important that, with the combined effort of all concerned, we take steps to guarantee the success of the Madrid Conference.
150.	Disarmament is the inexorable responsibility of this Assembly. It is a corner-stone in the building of peace and it is one of the essential objectives of our foreign policy. We support nuclear disarmament, under strict and effective international control, because we do not believe in the alleged virtues of an armed peace. Rather we are convinced that arms races have always ended in confrontation, and the nuclear arsenals, being subject to the growing risks of an accident or of the madness of an irresponsible person, have created the objective conditions for the destruction of mankind whenever our vigilance should weaken or, simply, when our good luck comes to an end.
151.	Further, the degree of sophistication of weapons absorbs enormous technological, economic and human resources which are diverted from national budgets, sometimes to the detriment of the most elementary needs of the people. The present figures of that waste have attained scandalous proportions. It suffices to say that our world, which needs the means to combat hunger and wretchedness, is devoting almost a million dollars every minute to the manufacture of weapons, yielding to the voracity of power and to the cause of the destruction of resources which unjustly and blindly are denied to the peaceful development of peoples.
152.	We have followed with great interest the second round of the SALT negotiations and we are pleased that the Governments of the United States and the Soviet Union have been able to reach an agreement, which we hope will shortly be ratified and come into force. We believe that putting an end to the strategic arms race is a positive factor in the relations between the two superpowers. It strengthens their mutual confidence, contributes to consolidating detente, and opens the way for the third round of the SALT negotiations, which would take up the limitation of tactical nuclear weapons and weapons of intermediate range, which especially affect the countries of Europe. As a European country, linked by treaty with the United States to the Western defence system, and because geography has placed it in a strategic position at the entrance to the Mediterranean, Spain cannot be absent from a negotiation which so directly affects its security.
153.	But it is not only nuclear arsenals which must be controlled and eliminated; we must also maintain within reasonable limits the growing increase in conventional armaments, with the objective of genuinely moving towards the desired goal of general and complete disarmament, without undermining our right to security. My Government is alarmed at the development of these arsenals and, above all, at the recent increase in the fraudulent and uncontrolled trade in weapons. Therefore, consistent with our purpose of moving forward to the adoption of effective measures for disarmament, even though they may be of limited scope, we intend to submit to this Assembly a specific proposal, namely that the United Nations, which has established the need to arrive at general and complete disarmament, draft, in so far as it is possible to achieve this objective, a code of conduct, with clear, precise and universal validity, to govern, under the strict control of the United Nations, the sale of conventional weapons to third party countries.
154.	These rules would establish the cases in which trading in weapons would not be allowed; they would establish by means of a certificate of final destination and other relevant requirements the necessary guarantees that those arms would not be the subject of later uncontrolled trade; and they would call upon the United Nations to set up the necessary machinery to ensure strict compliance with these provisions.
155.	This action would effectively control the trade, so that Governments would assume their responsibility and adequately regulate this branch of their commerce and thus eliminate the figure of the uncontrolled trafficker and fraudulent merchant, who are the true enemies of mankind.
156.	My Government has made respect for and universal protection of human rights one of the fundamental dimensions of its foreign policy. I have explained in detail before this forum the principles which guide our action in this field and the concrete measures which, in our opinion, should be adopted by the United Nations to ensure that they are protected and safeguarded and that the means for control are broadened and perfected. There can be no genuine peace unless there is efficient machinery to safeguard and control the protection of human rights. That has very often been reaffirmed in this forum and enshrined in declarations and conventions of universal scope, but not complied with in practice by Governments which, before the international community, have entered into a solemn commitment to observe them.
157.	My Government, which condemns the violation of fundamental human rights wherever it may occur, participated in the Geneva Meeting on the refugees from Indo-China and has joined in the efforts of other countries to assist the victims. But we do not confine ourselves to this humanitarian task; we have condemned this mass violation of human rights and denounced the causes which have forced millions of human beings to abandon their homes and their countries.
158.	In the month of December last, Spain, by the solemn will of its people, adopted a constitution which represents the culmination of our aspirations to achieve, within a legal context, a peaceful formula of national accord. The Human Rights Committee, in the month of April last, had an opportunity to consider its provisions m depth when our Government submitted the report requested under article 40 of the International Covenant on Civil and Political Rights. It noted—and I am proud to be able to place this on record—that in the field of human rights it is one of the most advanced, balanced and progressive constitutions of our time.
159.	Consistent with our guidelines, we have ratified the European Convention for the Protection of Human Rights and Fundamental Freedoms, and we are making progress towards ratifying the European Social Charter, the European Convention on Extradition, the European Convention on the Suppression of Terrorism and the European Convention on the Legal Status of Migrant Workers. We are thus integrating ourselves fully in the juridical structure of instruments of the Council of Europe with respect to human rights.
160.	It is discouraging that in this field the United Nations has been unable to find an effective formula for fighting terrorism. In our view the chief feature of modern terrorism is its international character. Therefore, the reaction of our free and democratic societies must be concerted at the international level so that we may in solidarity defend our institutions and guarantee the first right of our citizens—the right to live.
161.	The United Nations cannot remain paralysed in the face of this new form of totalitarianism which, disregarding both reason and law, tries to impose by force its own violent and desperate solutions. Spain has signed the European Convention on the Suppression of Terrorism and has joined with the members of the Council of Europe in efforts to combat this evil. From this rostrum it reiterates its appeal that the United Nations should overcome the difficulties and prove itself capable of formulating a concrete plan of action to fight effectively this last remnant of irrationality and barbarism.
162.	I do not wish to conclude this section of my statement without urging this Organization to adopt effective measures to protect emigrant workers, ensure the exercise of their political and social rights and their rights as workers, and offer them the education and social assistance they and their children need. My Government will always favour any initiative to improve the living conditions of emigrant workers, foster the preservation of the ties that bind them to their respective national communities and facilitate their return to their countries of origin whenever they so desire.
163.	In order to build peace, finally, a new impetus must be given to international co-operation based on the principles of solidarity, equality, participation and mutual benefit as an essential element in the integrated and harmonious development of peoples.
164.	Spain, situated geographically in the immediate vicinity of Africa and historically within the framework of the rich tapestry of the Ibero-American world, is determined to maintain and increase its co-operation with all developing countries, especially those in Africa and Ibero-America.
165.	In contrast to the mechanical interpretation of development as the automatic result of investment, whether financed from external or internal resources, the experience accumulated in recent years has highlighted the decisive importance of human resources and the technological and organizational level of society at a time when we are formulating a new strategy and defining a more just and more humane international model for development with greater solidarity.
166.	The attitude of the developing countries in gradually opting for aid in the form of technical assistance and the transfer of technology is consistent with this new conception. International technological co-operation thus becomes a fundamental factor in development and therefore a key element in the new international economic order. It cannot be reduced to the simplistic dimension of mere economic assistance. It must be a richer and more complex reality which includes a profound transformation of international economic structures, a real transfer of technology, particularly intermediate technology, and finally the establishment of both quantitative and qualitative objectives. Thus the concept of development will transcend the idea of simple economic growth to include the full development of the human being.
167.	In this spirit, Spain attended the fifth session of UNCTAD, held in Manila from 7 May to 3 June 1979, and the United Nations Conference on Science and Technology for Development, held in Vienna from 20 to 31 August. We must realize that in these areas and in the more general field of the North-South dialogue the activities of the United Nations have met with varying success. Spain shares the concern expressed by the Secretary-General at the Sixth Conference of Heads of State or Government of Non-Aligned Countries, held in Havana from 3 to 9 September, when he spoke about lack of progress in this field. We hope that the relations between industrialized and developing countries can progressively be placed in a more institutionalized context so that we may single out those areas where a new impetus can be given so that closer co-operation can be achieved. This will satisfy the need for special and differential treatment for the less favoured peoples.
168.	We believe that to attain the objectives of the North-South dialogue within the institutional framework to which I have referred will mean closer co-ordination of national economic policies, which will lead to greater economic interdependence—viewed as a political commitment to co-operate. We view with particular interest the proposal of the Group of 77 with regard to global negotiations on international co-operation for development
169.	The difficult economic times the world is experiencing prove that the grave problems cannot be solved by protectionist barriers and nostalgic dreams of autarchy, by actions devoid of solidarity that seek to satisfy narrow nationalistic goals and obtain fragile advantages. The economic problems of our times are clearly international; they affect us all and require the co-operation of all for their solution. No country today is strong enough to do without the markets, the manpower, the technology, the financial resources or the raw materials of others. I said last year that we are in urgent need of practices of international solidarity, for it is not enough to bring about apparent solutions which, based as they are more on self-interest than on any sense of solidarity, may perhaps benefit some countries, but do not eliminate the deepest causes of poverty and under-development.  Today as I survey the scene I have briefly described I can only reiterate those same concerns.
170.	That lack of solidarity is particularly grave in relation to energy. We cannot continue to be subjected to the uncertainties of supplies and the fluctuations in the price of oil which ruin all short-term and medium- term economic plans and demand intolerable sacrifices of the weak economies of the developing countries and of countries such as Spain that are struggling to lessen these burdens which become heavier every day. We must persevere in a renewed effort to avoid a spirit of confrontation and to co-ordinate the actions of producers and consumers of energy so as to co-operate in the search for alternative sources of energy, stabilize prices, ensure supplies and clear up a market in which the intermediaries continue to impose their harsh laws.
171.	The energy problem has ceased to be simply an economic and technological question. It has become a political issue of major importance. It puts to the test the developed countries' reaction capacity, the real chances of economic take-off in the developing countries and the solidarity of members of the international community, for all are attending to their own concerns and are gradually becoming indifferent to the fate of the rest. Therefore, Spain supports the preparation and convening of an international conference on energy under the auspices of the United Nations.
172.	Solidarity in action seems to us essential for the establishment of a new order for the use of maritime areas, which is the ultimate objective of the Third United Nations Conference on the Law of the Sea. We reject the idea that this new order may be vitiated either by the requirements of the maritime super-Powers or by their selfishness in ignoring the legitimate rights and interests of all the members of the international community.
173.	The Government of Spain is in favour of making a new negotiating effort, so that we may be able to go to the final session at Caracas with a balanced draft capable of winning universal acceptance. To that end, this draft must safeguard the fundamental rights of States without undermining their sovereignty, respect the legitimate interests of their nationals which deserve protection and contribute to shaping a new international economic order.
174.	Peace based on justice and freedom is an objective cherished by mankind since time immemorial. Our Organization was founded to try to make it a reality. All the Governments represented here have as their first and unavoidable task to contribute to creating new conditions leading to the establishment of that peace which has been sought for so long. Our guidance will always come from the principles of the United Nations, which we have all accepted and which we are obliged to observe. The principles are there, but something more is required from us. We need imagination in order to adjust them to the needs of a world in transformation. We need to have faith in them in order to overcome setbacks and scepticism. We require the political will that will further common action in an interdependent world.
175.	On this will, this faith and this imagination depends the future of the Organization, and so does our own future.
